DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180331991 A1), referred herein as KIM in view of Li et al. (US 10909024 B2), referred herein as Li.
	Regarding Claim 1, KIM teaches an information processing apparatus comprising (KIM Abst: A mobile terminal for controlling display):
a processor configured to perform control for displaying a first screen for receiving a change of setting of processing and an execution instruction of the processing (KIM Abst: a processor configured to display on the first display an execution screen of a first application; [0090] the application order of the elements of the method for determining a second application may be changed according to the user's configuration or the like);
cause the screen to transition while maintaining first setting that is setting changed on the first screen (KIM [0064] the processor 120 may display a screen of a first application on the first display. The processor 120 may display, on the first display, a screen of an application being executed); and
KIM [0013] when an electronic device is flipped while displaying a first screen on a first display, the electronic device can determine a second screen to be displayed on a second display so as to meet a user's intention, on the basis of the first screen; [0075] in order to determine the second application, the processor 120 may check whether a notification message has been received. When an event related to each of multiple applications included in the electronic device 101 occurs, the notification message may be a message for notifying the user of the occurrence of the event). 
KIM does not but Li teaches perform notification (Li col2, ll39-42: displaying the differential set of one or more images; and receiving an input validating the one or more changes to the user interface).
Li discloses a system and method are provided for testing electronic visual user interface outputs, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM to incorporate the teachings of Li, and applying the validating and notification system for image settings, as taught by Li into the electronic device comprising plurality of displays.
Doing so would be able to compare changes to the output within the same platform and to compare how changes appear across multiple platforms in the portable terminal.

Regarding Claim 4, KIM in view of Li teaches the information processing apparatus according to claim 1, and further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (KIM [0128] The notification manager 349 may display or notify of an event, such as an arrival message, an appointment, a proximity notification, and the like, in such a manner as not to disturb the user).

Regarding Claim 7, KIM in view of Li teaches the information processing apparatus according to claim 4, and further teaches wherein even in a case where the change of the setting is confirmed, the processor is configured to perform the notification in a case where predetermined setting is changed (KIM [0074] the predetermined critical angle may be set in a range in which the user can view only at least one area of a screen displayed on the second display. In the present example, the predetermined critical angle may be set in a range from 0 degrees to an angle smaller than 180 degrees; [0076] When the notification message is received, the processor 120 may determine, as the second application, an application related to the received notification message. For example, when an SMS message is received, the processor 120 may determine an SMS message application as the second application).

Regarding Claim 19, KIM in view of Li teaches the information processing apparatus according to claim 1, and further teaches wherein the processor is configured not to perform the notification for setting changed on the second screen (Li col9, ll6-10:  if the changes are the ones he/she expected. If the validation fails at step 116, the developer performing the desired updates being tested at step 106 can be provided with a notification or flag of the failed validation). The same motivation as Claim 1 applies here.

Regarding Claim 20, KIM in view of Li teaches a non-transitory computer readable medium storing an information processing program causing a computer to execute a process comprising (KIM [0288] an instruction which is stored in a computer-readable storage medium in the form of a program module. When the instruction is executed by a processor (e.g., the processor 120), the at least one processor may perform a function corresponding to the instruction. The computer-readable storage medium may be, for example, the memory 130)
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 2, 3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180331991 A1), referred herein as KIM in view of Li et al. (US 10909024 B2), referred herein as Li further in view of SUH (US 20110037742 A1), referred herein as SUH.
Regarding Claim 2, KIM in view of Li teaches the information processing apparatus according to claim 1, but does not teach the limitation herein.
SUH discloses cooperative multi-display systems and techniques, which is analogous to the present patent application. SUH teaches wherein the processor is configured to perform the notification in a case where operation performed by a different user is detected during a period from the change of the first setting to reception of the execution instruction of the processing received on the first screen (SUH [0031] The user may also input or provide to the cooperative multi-display system 100 information that describes the user (e.g., this may be the remote user information that the cooperative multi-display system 102 sends to one or more other cooperative multi-display systems). The cooperative multi-display system 100 can then associate or map the partner information to the user or, more particularly, to the user's information (i.e., information describing the user). In response to determining that match exists between the received remote user information and the partner information, the controller 122 may select an original image that is mapped to the partner information (e.g., the mapped image may signify or indicate a match between the two users) from the memory 120).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM to incorporate the teachings of SUH, and applying the mapped image for multiple-display system between two users, as taught by SUH into the electronic device comprising plurality of displays.
Doing so would allow the multiple cooperative multi-display systems be shared and displayed with one another in the portable terminal.

Regarding Claim 3, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 2, and further teaches wherein the case where the operation performed by the different user is detected is a case where verification of the user is performed during a period from the change of the first setting to reception of the execution instruction of the processing (SUH [0031] The remote user information describes a user of a remote cooperative multi-display system. As described above, multiple cooperative multi-display systems may communicate with each other and, by way of example, send or receive their respective user's partner information to one or more other cooperative multi-display systems via communication unit 110). The same motivation as Claim 2 applies here.

Regarding Claim 5, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 2, and further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (KIM [0128] The notification manager 349 may display or notify of an event, such as an arrival message, an appointment, a proximity notification, and the like, in such a manner as not to disturb the user).

Regarding Claim 6, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 3, and further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (KIM [0128] The notification manager 349 may display or notify of an event, such as an arrival message, an appointment, a proximity notification, and the like, in such a manner as not to disturb the user).

Regarding Claim 8, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 5, and further teaches wherein even in a case where the change of the setting is confirmed, the processor is configured to perform the notification in a case where predetermined setting is changed (KIM [0074] the predetermined critical angle may be set in a range in which the user can view only at least one area of a screen displayed on the second display. In the present example, the predetermined critical angle may be set in a range from 0 degrees to an angle smaller than 180 degrees; [0076] When the notification message is received, the processor 120 may determine, as the second application, an application related to the received notification message. For example, when an SMS message is received, the processor 120 may determine an SMS message application as the second application).

Regarding Claim 9, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 6, and further teaches wherein even in a case where the change of the setting is confirmed, the processor is configured to perform the notification in a case where predetermined setting is changed (KIM [0074] the predetermined critical angle may be set in a range in which the user can view only at least one area of a screen displayed on the second display. In the present example, the predetermined critical angle may be set in a range from 0 degrees to an angle smaller than 180 degrees; [0076] When the notification message is received, the processor 120 may determine, as the second application, an application related to the received notification message. For example, when an SMS message is received, the processor 120 may determine an SMS message application as the second application).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180331991 A1), referred herein as KIM in view of Li et al. (US 10909024 B2), referred herein as Li further in view of Adar et al. (US 20060089837 A1), referred herein as Adar.
Regarding Claim 10, KIM in view of Li teaches the information processing apparatus according to claim 1, but does not teach the limitation herein.
 Adar discloses an apparatus, system and method for multimedia capturing, logging and retrieval, which is analogous to the present patent application. Adar teaches wherein the processor is configured to perform the notification in a case where the identical setting is changed a plurality of times or the execution instruction of the processing is provided a plurality of times within a predetermined period (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM to incorporate the teachings of Adar, and applying the warning system for suspicious behavioral patterns, as taught by Adar into the electronic device comprising plurality of displays.
Doing so would prevent unauthorized persons to gain access to the information in the portable terminal.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20180331991 A1), referred herein as KIM in view of Li et al. (US 10909024 B2), referred herein as Li in view of SUH (US 20110037742 A1), referred herein as SUH further in view of Adar et al. (US 20060089837 A1), referred herein as Adar.
Regarding Claim 11, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 2. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 12, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 3. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 13, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 4. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 14, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 5. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 15, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 6. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 16, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 7. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 17, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 8. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.

Regarding Claim 18, KIM in view of Li further in view of SUH teaches the information processing apparatus according to claim 9. Adar further teaches wherein the processor is configured not to perform the notification in a case where the change of the setting is confirmed (Adar [0054] The trader submits repeated requests for playback of the same interaction and his captured screen events indicate an increased number of backspace keystrokes and multiple deletions during the interaction sessions. These suspicious behavioral patterns are not in accordance with the trader's past profile. Therefore, the system marks the trader for surveillance. In extreme situation were considerable amounts of money are involved and a suspicious behavioral pattern is detected, a real time alarm is triggered and/or a notification routine is activated in order to transmit a suitable message calling for supervisor intervention). The same motivation as Claim 10 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611